In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-20-00044-CR


                              TAJUAN MURTEZ DENT, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 415th District Court
                                      Parker County, Texas1
             Trial Court No. CR19-0488, Honorable Roy Graham Quisenberry, Presiding

                                           March 11, 2021
                                  MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Tajuan Murtez Dent, appellant, was charged with evading arrest with a previous

conviction for evading arrest, enhanced by prior convictions.2 Appellant entered an open

plea of guilty to the charge and pled “true” to the allegation of prior convictions. The trial




       1 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the

Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
        2   See TEX. PENAL CODE ANN. § 38.04(b)(1)(A) (West 2016).
court sentenced appellant to nine years’ confinement in the Texas Department of Criminal

Justice. This appeal followed.


       Appellant’s counsel on appeal has filed a motion to withdraw supported by an

Anders3 brief. We grant counsel’s motion and affirm the judgment of the trial court.


       Counsel has certified that he has conducted a conscientious examination of the

record and, in his opinion, the record reflects no reversible error upon which an appeal

can be predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. [Panel Op.] 1978), counsel has discussed why, under the controlling authorities, the

record presents no reversible error. In a letter to appellant, counsel notified him of his

motion to withdraw; provided him with a copy of the motion, Anders brief, and appellate

record; and informed him of his right to file a pro se response. See Kelly v. State, 436

S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s obligations

on the filing of a motion to withdraw supported by an Anders brief). By letter, this Court

also advised appellant of his right to file a pro se response to counsel’s Anders brief.

Appellant has not filed a response. The State has not filed a brief.


       By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found



       3   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our review of the appellate record and counsel’s brief, we

conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw.4 The judgment of the trial court

is affirmed.




                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        4 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the
opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3